UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27917 NewMarket Technology, Inc. (Exact name of Registrant as Specified in Its Charter) NEVADA 65-0729900 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 14860 Montfort Drive, Suite 210 Dallas, Texas 75254 (Address of Principal Executive Offices) (972) 386-3372 (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: Title of each class: Name of exchange on which registered: Common Stock, Par Value $0.001 Over-the-Counter Bulletin Board Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Lar Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$40,546,724 The number of shares outstanding of common stock, par value $0.001, as of March28, 2008 was 207,318,975. DOCUMENTS INCORPORATED BY REFERENCE: None NewMarket Technology, Inc. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 PART I 3 Item 1. Description of Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 13 Item 2.Description of Properties 14 Item 3.Legal Proceedings 14 Item 4.Submission of Matters to a Vote of Security Holders 15 PART II 15 Item 5.Market for Common Equity and Related Stockholder Matters 15 Item 6. Selected Financial Data 16 Item 7.Management’s Discussion and Analysis of Financial Condition And Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 19 Item 8.Financial Statements and Supplementary Data 19 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A. Controls and Procedures 19 Item 9B. Other Information 20 PART III 20 Item 10. Directors and Executive Officers of the Registrant 20 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management 22 Item 13. Certain Relationships and Related Transactions 23 Item 14. Principal Accountant Fees and Services 23 PART IV 23 Item 15. Exhibits and Financial Statement Schedules 23 Signatures 26 Index to Financial Statements F-1 PART I Item 1. Description of Business Forward-Looking Information Certain matters discussed in this report or in the information incorporated by reference may constitute forward-looking statements. Forward- looking statements can generally be identified by the use of forward-looking terminology, such as "believes," "expects," "may," "will," "should," "seeks," "approximately," "intends," "plans," "estimates," or "anticipates" or the negative of these terms or other comparable terminology, or by discussions of strategy, plans or intentions. Statements contained in this report that are not historical facts are forward- looking statements. Without limiting the generality of the preceding statement, all statements in this report concerning or relating to estimated and projected earnings, margins, costs, expenditures, cash flows, growth rates and financial results are forward-looking statements. In addition, we, through our senior management, from time to time make forward-looking public statements concerning our expected future operations and performance and other developments. These forward-looking statements are necessarily estimates reflecting our best judgment based upon current information and involve a number of risks and uncertainties. Other factors may affect the accuracy of these forward-looking statements, and our actual results may differ materially from the results anticipated in these forward-looking statements. While it is impossible to identify all relevant factors, factors that could cause actual results to differ materially from those estimated by us include, but are not limited to, those factors or conditions described in "Management Discussion and Analysis or Plan of Operation" as well as changes in the regulation of the IP telephony industry at either or both of the federal and state levels, competitive pressures in the IP telephony industry and our response to these factors, and general conditions in the economy and capital markets. All subsequent written and oral forward-looking statements attributable to NewMarket Technology, Inc. ("NewMarket " or the "Company") and persons acting on our behalf are qualified in their entirety by the cautionary statements contained in this report. 3 The Company History of the Business The Company was originally incorporated as Nova Enterprises, Inc. in the State of Nevada on February 19, 1997, to develop and produce a unique proprietary software solution for use in Internet Telephony (hereafter referred to as "IP Telephony").In March 1998, the Company entered into a reorganization agreement, pursuant to which our predecessor exchanged 9,000,000 shares of its common stock for all of the outstanding common shares of a private operating company known as IPVoice Communications, Inc. ("IPVCDE"), a transaction commonly referred to as a "reverse acquisition." In general terms, a reverse acquisition is a transaction in which the inactive public entity acquires an operating company and then changes its name as the surviving parent corporation to the name of the subsidiary and allows the subsidiary to appoint management in the surviving public entity. Thereafter, the subsidiary may formally merge with the parent or may continue to operate as a separate operating subsidiary. In this case, the subsidiary transferred all of its assets to the parent. The reorganization agreement was accounted for as a reorganization of IPVCDE. In May 1999, the corporate name was changed to IPVoice.com, Inc. In January 2001, in connection with the acquisition of 100% of the issued and outstanding shares of the common stock of IPVoice Communications, Inc., a Delaware corporation, the name was changed to IPVoice Communications, Inc. As a result of that acquisition, the prior Delaware corporation ceased to exist, and the Nevada corporation became known as IPVoice Communications, Inc. The prior officers and directors resigned and were replaced by the officers and directors of the Delaware incorporated IPVoice Communications, Inc. This transaction was accounted for as a reorganization of IPVoice Communications, Inc. Until August 1999, the Company conducted business from its headquarters in Denver, Colorado at which time the headquarters was relocated to Phoenix, Arizona. In June 2002, the headquarters relocated again to its current location in Dallas, Texas. To better reflect the Company's renewed business plan and the product line expansion beyond voice communications, the Company changed its name from IPVoice Communications Inc. to NewMarket Technology Inc. in June 2004. The common stock is currently traded on the OTC Bulletin Board under the symbol "NMKT." In June 2002, the Company acquired all of the assets of VergeTech Inc. (“VTI”) in exchange for a $3,000,000 promissory note convertible into 50% of the issued and outstanding shares of the Company as of the date of issuance. VTI was a privately held communications industry technology services firm founded in 1997 and headquartered in Dallas, Texas. Consistent with the VTI asset acquisition agreement, the Company board of directors and the management team resigned and VTI management assumed the vacated management positions. Philip Verges, the founder of VTI, became our Chief Executive Officer and Chairman of the Company. As part of the Company's renewed business strategy, two additional acquisitions were completed in the 2003 fiscal year. In 2003, the Company acquired all of the issued and outstanding stock of Infotel Technology PTE Ltd. ("Infotel") in Singapore as part of a strategy to establish a foothold operation in Asia. The Company also acquired a majority of the issued and outstanding stock of IP Global Voice, Inc. ("IP Global Voice") of San Francisco, California as part of a strategy to accelerate business development. Each of these businesses is now operated as a majority or wholly-owned subsidiary of the Company. Infotel is a communications systems integrator engaged in the business of reselling and integrating specialty communication devices to various government agencies and commercial customers. IP Global Voice is a full feature voice-over IP (“voIP”)service provider that went into production in December, NewMarket entered the healthcare industry in 2004 by acquiring Medical Office Software Inc, (“MOS”),a twenty year old technology company providing practice management and claims processing IP software and maintenance to three thousand ongoing physician clients. NewMarket further added to its Healthcare strategy with a minority equity investment in Sensitron, Inc., a wireless health records maintenance provider. NewMarket expanded into the homeland security industry in 2004 with our acquisition of Digital Computer Integration Corporation ("DCI"). DCI provides custom integrated technology solutions to military and civil government agencies that include a number of proprietary IP communication homeland security technologies. We subsequently acquired Netsco Inc., a software firm with a proprietary RFID technology already trialed for military application and marketed in partnership with Sun Microsystems, Inc. NewMarket continued to expand its telecommunications industry strategy in 2004 with a minority equity investment in RedMoon Broadband Inc. ("RedMoon") RedMoon specializes in the engineering and management of municipal wireless broadband networks.Also in 2004, the Company acquired RKM Suministros, Ltd. (“RKM”), a Venezuela-based computer systems integration company. In the second half of 2004, NewMarket entered into an agreement to purchase Logicorp, Inc., a general technology service business.The acquisition was never completed regardless of the fact that the Company paid in excess of $1 million in cash out of a $2.1 million total purchase price.Some joint operations between Logicorp and NewMarket ensued. Ultimately, Logicorp did not prove to be a sustainable business and the operations of Logicorp have been closed or divested.NewMarket has alternatively entered into an agreement to exchange our contemplated equity position in Logicorp for a minority equity position in Broker Payment Services, Inc., a financial services software companyPart of the Company's growth strategy includes expansion into high-growth developing economic regions. These developing economic regions provide both an environment for accelerated growth as well as a parallel platform for acquiring early stage subsidiary technology companies and developing them into mainstream technology service and product companies. 4 In January of 2005, the Company partnered with with Gaozhi Science and Technology in Shanghai China to establish NewMarket China, Inc. ("NewMarket China"), a wholly-owned subsidiary of NewMarket Technology.In 2005 NewMarket China formed a Chinese wholly-owned foreign entity (“WOFE”) that operates under the name Clipper Technology, Inc. (“CLPTEC”).CLPTEC is engaged in the development, implementation, integration and maintenance of technology software and supporting peripherals for computing, communications, and data exchanges.In October 2005, CLPTEC executed an agreement with Zhang Wei Lin, the Managing Director and legal representative of the Huali
